Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 02/10/2021.  
The drawings filed on 02/10/2021 are acceptable.
Claims 1-20 are pending and have been examined.
Specification Objection
The specification is objected to because of the following informalities:  It appears that “the second reference voltage Vref1” on paragraph [0029], line 9, should be “the second reference voltage Vref2”.  Appropriate correction is required.
Claim Objection
Claim 15 is objected to because of the following informalities:  It appears that on line 13 “a drain connected to the drain of the second n-type field effect transistor” should be “a drain connected to the drain of the fourth n-type field effect transistor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
 basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being 
anticipated by Wada et al. (US 6,496,057 B2), hereinafter, “Wada”.

In re to claim 14, Wada disclose a reference circuit (i.e. see fig. 1, see col. 8, lines 58-60). with temperature compensation (i.e. see fig. 6 and col. 10, lines 53-56), comprising:  a bias generation circuit (i.e. 20, fig. 1) for generating a first reference voltage (i.e. the voltage supplied to node N11, see fig. 1); and a voltage output circuit (i.e. 30) including a plurality of field effect transistors (i.e. transistors 31 and 32) for receiving the first reference voltage and generating a compensated voltage (i.e. see fig. 6 and col. 10, lines 48-56); wherein the plurality of field effect transistors are operated in saturation region (i.e. see the Abstract and col. 11, line 25 to col. 12, line 21), and the compensated voltage increases with threshold voltages of the plurality of field effect transistors to compensate for temperature variations (i.e. the compensated voltage Va increases with threshold voltages Vt, see fig. 6 and col. 11, lines 17-29).

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	          The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second p-type field effect transistor having a source connected to the power source, a gate connected to the gate of the first p-type field effect transistor, and a drain connected to the drain of the second n-type field effect transistor, wherein a gate voltage among the field effect transistors is the first reference voltage”.
In re to claim 17, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the controller is further configured to alter the duty cycle of one of the first switch and the second switch relative to a duty cycle of the other of the first switch and the second switch based on the second error signal”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 16, 19 and 20, claim 16, 19 and 20 depend from claim 15, thus are also objected for the same reasons provided above.    
In re to claim 18, claim 18 depend from claim 17, thus is also objected for the same reasons provided above.     
Allowable Subject Matter
Claims 1-13 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the plurality of field effect transistors are operated in saturation region and generate a second reference current which has a value increasing with threshold voltages of the plurality of field effect transistors, and has temperature variation characteristics contrary to those of the current from the bias generation circuit, and wherein the first reference current and the second reference current are merged into a compensated current with temperature compensation”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-13, claims 2-13 depend from claim 1, thus are also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839